     Case 3:20-cv-02256-BEN-JLB Document 11 Filed 04/19/21 PageID.38 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   NED E. NELSON, IV,                               Case No.: 3:20-cv-02256-BEN-JLB
                       Plaintiff,
12
     v.
                                                      ORDER GRANTING JOINT
13                                                    MOTION TO DISMISS
     MIDLAND CREDIT MANAGEMENT, INC.,
14
                       Defendant.
15                                                    [ECF No. 10]
16
17         Plaintiff Ned E. Nelson, IV and Defendant Midland Credit Management, Inc. filed

18   a Joint Motion for Dismissal (the “Joint Motion”), asking the Court to dismiss the matter

19   with prejudice. Good cause appearing, the Court GRANTS the Joint Motion. See Fed.

20   R. Civ. P. 41(a)(2). The case is dismissed with prejudice, and each party shall bear their

21   own attorney’s fees and costs.

22         IT IS SO ORDERED.

23         Dated: April 16, 2021.                 ______________________________
                                                   __________________________
                                                    HON ROGER T.
                                                    HON.            T BENITEZ
24                                                    United States District Judge
25
26
27
28

                                                  1
                                                                               20-CV-2256-BEN-JLB
